DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 1 recites 	“automatically determining a normal signal characteristic variance based on the historic stored results of the comparison”	“automatically identifying an abnormal signal characteristic variance based on the normal signal characteristic variance and a signal characteristic variance of the second additional eddy current data”	“automatically identifying a physical region of interest of the tubes for manual evaluation by an analyst based on the collected second additional eddy current data.”	However the specification does not recite clearly what “automatically” means.  Automatically performing steps would mean that the steps are performed without intervention.  However how can such steps be performed without the pervious steps being performed.  Examiner notes that the specification recites that “The systems and methods are automated”.  However the specification does not teach that limitations regarding recited above are the steps that are automated or automatically performed.  It seems as though the generating a database, collecting initial, storing the initial, collecting first additional,  storing first additional, comparing a signal characteristic, storing results, collecting second additional are not performed automatically.  This differentiation between what is performed automatically and what is not automated is not taught in the specification and is therefore viewed as new matter.	Examiner notes that Para[0053] of the specification recites “The signal is then submitted, as at 324, for evaluation. Such evaluation may be performed automatically”	However such evaluation at component 324 is performed after steps (shown below)
    PNG
    media_image1.png
    737
    371
    media_image1.png
    Greyscale
	which does not correspond to the claimed invention.
	Claim 1 recites “	collecting initial eddy current data, 	collecting first additional eddy current data, 	collecting current second additional eddy current data”	comparing a signal characteristic of the initial eddy current data with a
corresponding signal characteristic of the first additional eddy current data	automatically determining a normal signal characteristic variance based on the 
stored results of the comparison	automatically identifying an abnormal signal characteristic variance based on the normal signal characteristic variance and a signal characteristic variance of the second
additional eddy current data	automatically identifying a physical region of interest of the tubes for manual evaluation by an analyst based on the collected second additional eddy current data”	However this limitation as whole is viewed to be not taught in the specification and is therefore viewed as new matter.
		Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites 	“automatically determining a normal signal characteristic variance based on the historic stored results of the comparison”	“automatically identifying an abnormal signal characteristic variance based on the normal signal characteristic variance and a signal characteristic variance of the second additional eddy current data”	“automatically identifying a physical region of interest of the tubes for manual evaluation by an analyst based on the collected second additional eddy current data.”	However the specification does not recite clearly what “automatically” means.  Automatically performing steps would mean that the steps are performed without intervention.  However how can such steps be performed without the pervious steps being performed.  Examiner notes that the specification recites that “The systems and methods are automated”.  This would seem to imply that the whole process is automated.  Automating only a few steps without reciting a condition when they are automated seems to imply that the steps are performed regardless of other requirements by the claims and is therefore indefinite.	

	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner recommends scheduling an interview, to discuss the invention and what is taught in the specification and discuss possible amendments to clarify the claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863